DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/560510 on March 01, 2021. Please note claims 1-20 are pending in the application. Of the pending claims 12-20 are withdrawn from consideration.
Response to Arguments
3.	Applicant's arguments filed March 01, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
	With respect to claim 1, applicant alleges that “The Office Action fails to provide any support for the conclusion that the dome-shaped structure of Hoekstra would enhance the strength of the membrane in Sooriakumar” (Remarks pgs. 6-7). 
In response, Examiner disagrees. Hoekstra discloses in Para. [0052], Lines 1-24, that domed or inherently curved shape of the membrane layer gives rise to a number of advantages. In particular, the domed, e.g. nonplanar, shape of the membrane is inherently stronger and/or stiffer than a flat or planar membrane having the same dimensions. This increased strength of the membrane may be beneficially utilized in a number of applications and MEMS transducer designs. Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in shape of a prior art device is a design consideration within the skill of the art. Based on this, the conclusion has support.

In response, Examiner disagrees because there is no suggestion that the modification would affect the quality of performance of Sooriakumar. Note that a change in the shape of a prior art device is a design consideration within the skill of the art. In fact, the aspects of the disclosure of the pending application provide an acoustic transducer having a second flexible structure. The second flexible structure having a convex top surface and a concave forming a curvature similar to the prior art. Both structure provide high quality sounds. 
	Further, applicant alleges that “Office Action fails to identify any teaching or disclosure within Hoekstra of a curved, flexible structure that contacts a flat surface of another flexible structure of the acoustic transducer” (Remarks pg. 8).
In response, Examiner disagrees. The primary reference (i.e. Sooriakumar) discloses that the top surface of the second flexible structure (i.e. extendable diaphragm) being in contact with the flat bottom surface of the first flexible structure (i.e. anchored diaphragm) as shown in Fig. 6. The secondary reference (i.e. Hoekstra) is merely use to address the convex and concave shape of the second flexible structure. The connection between the first and second flexible structure is address by the primary reference (i.e. Sooriakumar) and the shape of the second flexible structure is address by the secondary reference (i.e. Hoekstra). The rejection is based on the combination.
With respect to claims 2-11, applicant traverses all rejections for reasons similar to those discussed for independent claim 1. In response, see the response directed to independent claim 1 above.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar et al. (hereinafter Sooriakumar) US-PG-PUB No. 2016/0345105 in view of Hoekstra US-PG-PUB No. 2019/0047848.
Regarding claim 1, Sooriakumar teaches 
An acoustic transducer (Fig. 1 shows an acoustic apparatus 100…Para. [0006], Lines 1-5), comprising: 
a first flexible structure (Fig. 1 shows an anchored diaphragm 104….Para. [0039], Lines 8-14) having a flat top surface and a flat bottom surface as shown in Fig. 1; 
a transducer (Fig. 1 shows an electric material 102….Para. [0039], Lines 4-13) attached to the flat top surface of the first flexible structure (e.g. anchored diaphragm 104) as shown in Fig. 1, wherein the transducer (Fig. 1 shows an electric material 102) causes deformation of the first flexible structure (e.g. anchored diaphragm 104) when an input electrical signal is applied to the transducer (e.g. electric material 102)….Para. [0039], Lines 4-14; and 

Sooriakumar does not explicitly teach in the first embodiment that the second flexible structure being in contact with the bottom surface of the first flexible structure.
	In a different embodiment, Sooriakumar teaches the extendable diaphragm (e.g. second flexible structure) being in contact with the bottom surface of the anchored diaphragm (e.g. second flexible structure) as shown in Fig. 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment (e.g. Fig. 1), as taught by Sooriakumar, with the extendable diaphragm (e.g. second flexible structure) being in contact with the bottom surface of the anchored diaphragm (e.g. second flexible structure), as taught by the aspect in Fig. 6 of Sooriakumar. The motivation is to use the contact between with the extendable diaphragm (e.g. second flexible structure) and the anchored diaphragm (e.g. second flexible structure) to maintain a stable performance.
Sooriakumar does not explicitly teach that the second flexible structure having a convex top surface and a concave bottom surface.
	Hoekstra teaches in Fig. 3 of a membrane 201 having a convex top surface and a concave bottom surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flexible structure, as taught by Sooriakumar, with the membrane having the convex top surface and the concave bottom surface, 

Regarding claim 2, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. Hoekstra teaches in Fig. 9 shows the concave bottom surface of the membrane 201 is fluidically connected to an ambient environment via a vent 404. 

Regarding claim 3, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. Sooriakumar teaches in Fig. 2 that the concave bottom surface of the extendable diaphragm (e.g. second flexible structure) pushes air away during deformation of the second flexible structure (Para. [0041], Lines 1-4).

Regarding claim 6, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. Sooriakumar teaches in Fig. 1 that the first flexible structure (e.g. anchored diaphragm 104) is a diaphragm.

Regarding claim 7, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. Sooriakumar teaches in Fig. 1 that the second flexible structure (e.g. extendable diaphragm 118) is a diaphragm.

Regarding claim 8, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. Sooriakumar teaches in Fig. 1 that a first substrate (e.g. silicon portion 112) anchoring the first flexible structure (e.g. anchored diaphragm 104); and a 

Regarding claim 9, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. Sooriakumar teaches that the transducer (e.g. electric material 102) is made with piezoelectric material (Para. [0039], Lines 6-8).

Regarding claim 10, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 9 as outlined above. Sooriakumar teaches that the piezoelectric material vibrates when receiving the input electrical signal causing deformation of the first flexible structure (e.g. anchored diaphragm 104)…Para. [0039], Lines 4-14.

7.	Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar et al. (hereinafter Sooriakumar) US-PG-PUB No. 2016/0345105 in view of Hoekstra US-PG-PUB No. 2019/0047848 and further in view of Keilman et al. (hereinafter Keilman) US-PAT No. 7,568,394.

Regarding claim 4, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. 
The combination of Sooriakumar and Hoekstra does not explicitly teach that the second flexible structure comprises a first layer, the first layer including a first material, the first material having a first thermal expansion coefficient; a second layer, the second layer including a second 
	Keilman teaches in Figs. 9A and 9B of an external diaphragm 120 having a first layer 120a and a second layer 120b including a second material having different thermal expansion coefficients (Col. 6, Lines 40-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flexible structure, as taught by the combination of Sooriakumar and Hoekstra, with the external diaphragm having the first layer and the second layer having different thermal expansion coefficients, as taught by Keilman. The motivation is to use the different thermal expansion coefficients of the layers to provide mechanical stress and deformation, thus enhancing the sensitivity of the device.

Regarding claim 5, the combination of Sooriakumar, Hoekstra and Keilman teach all the features with respect to claim 4 as outlined above. Keilman teaches in Fig. 9B that the first layer (e.g. first layer 120a) and the second layer (e.g. second layer 120b) are directly bonded to each other.

Regarding claim 11, the combination of Sooriakumar and Hoekstra teach all the features with respect to claim 1 as outlined above. 
The combination of Sooriakumar and Hoekstra does not explicitly teach that the convex top surface of the second flexible structure includes a plurality of convex arcs and the concave bottom surface of the second flexible structure includes a plurality of concave arcs.
Keilman teaches in Fig. 9B of an external diaphragm 120 having a plurality of convex arcs and the concave bottom surface of the second flexible structure includes a plurality of concave arcs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flexible structure, as taught by the combination of Sooriakumar and Hoekstra, with the external diaphragm having plurality of convex arcs and the concave bottom surface of the second flexible structure includes a plurality of concave arcs, as taught by Keilman. The motivation is to use the corrugated construction to increase the compliance of the second flexible structure, thus enhancing the sensitivity of the device.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653